Title: To George Washington from William Vans Murray, 17 September 1797
From: Murray, William Vans
To: Washington, George

 

Dear Sir
The Hague 17 Sep. 1797

In the haste of Captain Izard’s departure the copy of a letter of which I spoke was omitted in mine of the date of yesterday—but as he waits at Rotterdam for a wind, the copy which was not quite ready when he left this place, goes under cover in this.
The letter as you will see is without place of Date, except the Initial & concluding letters of the word Paris, from whence it came ⟨mutilated⟩ An American of much coolness & reflexion, & though I by no means place implicit confidence in his speculations upon the future, I yet trust his facts, & give much weight to his conjectures. From every thing which I have collected from public men here for two months past & particularly from such as are in strict confidence with the French I have had reason to expect that little was to be hoped from the Justice of France. They all speak of the disposition of that Government not to go to war with the United States—a point which the government of this country ⟨mutilated⟩ing took great pains to ascertain: but they also consider that temper in France as a grace shown us, with which we ought to be satisfy’d—When ever I have suggested the prospect of indemnification for injuries, they have always manifested a surprise that show’d they considered the idea as unjust & extravagant. The baneful error which lies at the bottom of all their opinions respecting us, that America, Government & People are divided into two parties only, British & French, is the point of the hypothesis to which all their other opinions of america relate. My exertions have not been witheld, as ea⟨illegible⟩ as the combat of an idea so disgraceful in ⟨illegible⟩ its admission as a topic, could be fairly ⟨mutilated⟩ an error which has been too little attended to & which the French & some americans have so long laboured to render an established truth. I hear nothing more Sir of M. La Fayette since my letter to you about a fortnight since. I am with the most faithful attachment & highest respect Dear Sir your most obedient servant

W. V. Murray

